Citation Nr: 0723116	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  97-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 
30, 1993, for the grant of service connection for residuals 
of patent ductus arteriosus, post-surgical correction.

2.  Entitlement to an initial rating higher than 30 percent 
for residuals of patent ductus arteriosus, post-surgical 
correction.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

The veteran represented by:  Robert V. Chisholm, Esquire


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1956 to May 1958.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2004 and February 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In November 2004, the RO granted service 
connection for patent ductus arteriosus with a 30 percent 
rating effective from November 30, 1993.  In February 2006, 
the RO denied the veteran's claim for TDIU.

Because further development of the evidence is needed before 
the Board can make a decision as to the veteran's claims for 
an increased rating for residuals of patent ductus 
arteriosus, post-surgical correction, and a TDIU, these 
claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO's October 1958 and August 1981 decisions denying 
service connection for a congenital heart condition are 
final.

2.  On November 30, 1993, VA received the veteran's petition 
to reopen the previously denied claim for service connection 
for a congenital heart condition.

3.  The grant of service connection was based on a 
liberalizing issue consisting of a VA General Counsel opinion 
issued in 1990.

4.  The veteran met the criteria for service connection from 
the date of the 1990 General Counsel opinion until the date 
of his claim.


CONCLUSION OF LAW

The criteria are met for an effective date of November 30, 
1992, for the grant of service connection for residuals of 
patent ductus arteriosus, post-surgical correction.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.114, 
3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

In this case, the RO granted the veteran's original claim for 
service connection for patent ductus arteriosus in the 
November 2004 rating decision and he filed a notice of 
disagreement (NOD) with the initial disability rating and 
effective date assigned.  Since the claim was more than 
substantiated, VCAA notice was no longer required.  See 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007), see also, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (an NOD 
is not considered a claim for benefits triggering § 5103(a) 
notification).  

Although not required, the RO sent the veteran a VCAA notice 
letter in January 2006 telling him of the evidence needed to 
substantiate entitlement to an earlier effective date. The 
letter provided him with notice of the evidence necessary to 
support his claim that was not on record at the time the 
letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini 
II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
private medical records.  In addition, VA examinations and 
opinions were provided in December 2001, July 2002, and 
August 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  There is no reported evidence concerning the 
effective date element of this claim that has not been 
obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the appeal.


Governing Statues and Regulations

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  
See 38 C.F.R. § 3.400(r), (q)(1)(ii).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant that 
may be interpreted as applications or claims, both formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a); see also 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In order for benefits to be paid under laws administered by 
VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed 
with VA, formal or informal, must be in writing.  See 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Legal Analysis

Service connection for a congenital heart condition was 
originally denied by the RO in an October 1958 rating 
decision.  The RO noted that on VA examination earlier that 
month the diagnosis had been congenital heart disease, 
probably patent ductus arteriosis.  The veteran did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.    

In June 1981, the veteran submitted a petition to reopen the 
previously denied claim, but this was denied by the RO in an 
August 1981 decision.  He did not appeal, so that decision is 
also final.  The next correspondence that was received from 
him was another petition to reopen the claim along with 
copies of some of his service records.  The petition was 
received on November 30, 1993.

As mentioned, the effective date for a claim after final 
disallowance is generally the date of the receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  An exception exists when the new and 
material evidence that is received is service department 
records.  In this instance, the effective date may be the 
date the original claim was received subject to the rules on 
filing original claims 1 year after separation from service.  
38 C.F.R. § 3.156(c) (2006); 71 Fed. Reg. 52457, (Sept. 6, 
2006) (to be codified at 38 C.F.R. § 3.156(c)).

In November 1993, the veteran submitted a copy of a report of 
a November 1959 physical examination for the Army Reserves.  
The report notes that he underwent surgery to repair the 
patent ductus arteriosus defect in January 1959.  Although 
this report was new in that it was not previously of record 
or considered by the RO when it made its prior decisions, it 
was not material in reopening or ultimately granting the 
claim.  The fact that he had a patent ductus arteriosus 
defect and had to undergo surgery has never been disputed.  

The basis for the RO's denials was that the condition was 
congenital in nature.  As explained in the Board's December 
1999 decision, based on the law as understood at the time of 
those decisions, service connection was precluded for 
congenital defects.  In July 1990, VA's General Counsel 
issued a precedent opinion concluding that service connection 
may be granted for diseases, but not defects, of a 
congenital, developmental, or familial origin.  The only 
possible exception, such as in this case, is if there is 
evidence of additional disability due to aggravation by 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).  The Board reopened the claim based on this change in 
the law and the fact the veteran had been recently diagnosed 
with several new heart conditions.  The 1959 service record 
was not a factor.  

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue. Where compensation is 
awarded pursuant to a liberalizing law or VA issue which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement. The provisions 
of this paragraph are applicable to reopened claims.  
38 C.F.R. § 3.114(a) (2006).  

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a)(2) 
(2006).

The General Counsel's opinion constituted a liberalizing 
issue approved by the Secretary.  Cf. Kent v. Nicholson, 20 
Vet. App. 1, 6 (2006) (holding a change in the interpretation 
of law that is not substantive could not constitute a 
liberalizing law or issue).  It appears that service 
connection was granted on the basis of a VA physician's 
opinion rendered in August 2004.  That opinion, however, 
seems to have been based largely on evidence that was of 
record at the time of the General Counsel opinion.  Hence, 
the veteran met the criteria for the grant of service 
connection at all time from the date of the liberalizing 
issue until his reopened claim in 1993.

Under 38 C.F.R. § 3.114, VA may grant an effective date up to 
one year prior to the date of the veteran's reopened clam.  
McCay v. Brown, 9 Vet. App. 183 (1996); aff'd 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the veteran is entitled to an 
effective date one year prior to his November 30, 1993 claim 
to reopen.  An effective date of November 30, 1992 for 
service connection for patent ductus arteriosis is granted.

Neither the veteran nor his representative has made any 
specific argument on the effective date issue, and the Board 
does not find a basis for establishing an effective date 
earlier than November 30, 1992.  In reaching it's decision, 
the Board has considered the doctrine of reasonable doubt 
where applicable, but does not find a basis for an effective 
date earlier than November 30, 1992.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An effective date of November 30, 1992, for the grant of 
service connection for residuals of patent ductus arteriosus, 
post surgical correction is granted.


REMAND

The veteran has submitted a vocational assessment in which a 
vocational specialist concluded that the veteran's cardiac 
condition alone precluded any gainful employment.  

The veteran's combined evaluation is 30 percent.  He does not 
meet the percentage requirements for TDIU.  38 C.F.R. 
§ 4.16(a).  The Board is precluded from granting an 
extraschedular TDIU in the first instance.  Instead, it is 
required to remand the TDIU claim so that it can be referred 
to the appropriate first line authority within VA for initial 
consideration.  Bowling v. Principi, 15 Vet. App. 1, 9-10 
(2001).

The veteran had a patent ductus arteriosus deformity, a heart 
defect that occurs when the ductus arteriosus (the temporary 
fetal blood vessel that connects the aorta and the pulmonary 
artery) does not close at birth.  The deformity is usually 
discovered right after birth and corrected.  In severe cases, 
patent ductus arteriosus results in cardiac decompensation 
due to right to left shunting.  In other words, the 
deoxygenated blood mixes with the oxygenated blood causing 
the heart to pump harder to meet the body's metabolic needs.  

In this case, the veteran's patent ductus arteriosus 
deformity was not discovered until he was an adult.  
Apparently, this condition was mild and asymptomatic up until 
a few weeks after he separated from service in 1958.  At that 
time, he began having shortness of breath and chest pain on 
exertion and was ultimately diagnosed with the condition.  
Corrective surgery was performed in 1959 at Hermann Hospital; 
however, these records are unavailable.  

It is unclear what residuals, if any, the veteran has as a 
result of the patent ductus arteriosus deformity and 
corrective surgery.  The medical record is silent until the 
early 1990s when he was diagnosed with hypertension.  A 
September 1998 electrocardiogram revealed mild dilation of 
the left ventricle chamber and borderline left ventricle 
hypertrophy, but the ejection fraction was within normal 
limits.  An October 1998 cardiac catheterization was normal 
with normal left ventricular function and an ejection 
fraction of 61 percent.  So it appears, at that time, the 
heart was normal without residuals of the patent ductus 
arteriosus deformity.

The veteran, however, has a number of other serious cardiac 
and vascular problems, including hypertension, carotid 
occlusive disease, and hyperlipidemia.  His private medical 
records have also diagnosed coronary artery disease (CAD), 
and atherosclerotic heart disease with stable angina.  He 
also has emphysema and chronic obstructive pulmonary disease 
(COPD) from a 50 year history of smoking one to two packs of 
tobacco cigarettes per day.  

The RO evaluated the residuals of the veteran's patent ductus 
arteriosus, post- surgical correction, by analogy using 
Diagnostic Code (7005) for arteriosclerotic heart disease.  
Although a stress test could not be performed because of his 
medical condition, it was estimated that his exercise 
tolerance was 5 to 8 METs (see report of the July 2002 VA 
examination).  This is equivalent to a 30 percent rating.  
See 38 C.F.R. § 4.104, DC 7005.  

There are several problems with this evaluation.  At the July 
2002 examination, the veteran said he had dizziness, dyspnea, 
fatigue all the time-even when not exercising.  These 
symptoms are potentially linked to his COPD, emphysema, 
carotid occlusion disease, CAD, atherosclerotic heart 
disease, and hypertension.  But, as mentioned, it unclear 
whether any of these conditions are associated with his 
patent ductus arteriosus deformity or can be considered 
"part and parcel" with the service-connected residuals of 
the condition.  

For these reasons, a medical opinion is needed to determine 
what residuals the veteran has from the patent ductus 
arteriosus deformity and to accurately evaluate the resulting 
level of disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Ideally, this would also involve a VA 
examination, but the veteran has indicated that he is unable 
to attend any VA examinations because of his deteriorating 
health (see the January 2007 letter from his representative).  
In lieu of an examination, he submitted medical records from 
his private treating physician, Dr. Morris.  These records 
have been associated with the claims folder.

In addition, the veteran has stated that he is receiving 
disability benefits from the Social Security Administration 
(SSA).  These records may be relevant to his claim for an 
increased rating and are certainly relevant to his claim for 
a TDIU.  The VA has the duty to assist veterans in obtaining 
records in the custody of a Federal department or agency, but 
it does not appear that his records have been requested from 
the SSA.  38 C.F.R. § 3.159(c)(2).  So an attempt should be 
made to do so.  
38 C.F.R. § 3.159(c)(2); see, too, Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of 
that agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to make 
the decision, copies of any hearing 
transcripts, etc.  

2.  If possible, have the VA physician who 
examined the veteran in August 2004 submit 
an addendum to the report of that 
evaluation describing the veteran's 
residuals, if any, resulting from the 
patent ductus arteriosus and corrective 
surgery in 1959.  Specifically, the 
examiner is asked whether the veteran's 
hypertension, hyperlipidemia, carotid 
occlusive disease, coronary artery 
disease, arteriosclerosis heart disease, 
or any other diagnosed condition is 
related to or was aggravated by the 
congenital heart deformity.  

For any residual resulting from the patent 
ductus arteriosus, to the extent possible, 
describe the symptoms and resulting level 
of functional impairment.   

If it is not possible to have that same VA 
examiner comment further, then obtain a 
medical opinion from another doctor 
equally qualified to make these important 
determinations.   

It is imperative that the VA examiner has 
access to and reviews the claims folder 
for the veteran's pertinent medical 
history.  This includes a complete copy of 
this remand and any records VA obtains 
from SSA.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

3.  Refer the veteran's TDIU claim to VA's 
Director of Compensation and Pension 
Service in accordance with 38 C.F.R. 
§ 3.314(b) for consideration of 
entitlement on an extraschedular basis.

4.  If the claims are not fully granted, 
issue a supplemental SOC (SSOC), before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


